Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election of Group I (claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48), and SEQ ID NO:47 for the species of fusion protein, SEQ ID NO:36 for the specie of polypeptide, SEQ ID NOs: 1-3 for the species of CDR1-3, SEQ ID NO:17 for the species of antibody and SEQ ID NO:40 for the species of Fc fragment in the reply filed on March 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 3, 11-12, 14-15, 17-18, 20-21, 23, 25, 27-28, 31-36, 38-41, 43-47 and 49-50 are canceled. Claims 6, 16, 19, 26, 30 and 48 are amended. Claims 1-2, 4-10, 13, 16, 19, 22, 24, 26, 29-30, 37, 42 and 48 are pending. Claims 24 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on March 25, 2021. 
4.	Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 are under examination with respect to SEQ ID NO:47 for the species of fusion protein, SEQ ID NO:36 for the specie of polypeptide, SEQ ID NOs: 1-3 for the species of CDR1-3, SEQ ID NO:17 for the 

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Improper Markush Grouping
6.	Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative 
The Markush grouping of different fusion proteins comprising different antibodies with different SEQ ID NOs: and different polypeptides binding to Abeta with different sequences and different FCs with different sequences is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The recited alternative species do not share a single structural similarity, as each species of fusion protein, antibody and fragment, polypeptides binding to Abeta and Fc has a different chemical structure because it comprises different amino acid sequences for fusion proteins, antibodies, CDRs1-3, polypeptides binding to Abeta and Fcs . Each fusion protein, antibody, CDRs1-3, polypeptide binding to Abeta or Fc has a different binding activity to different epitopes. Thus, the fusion proteins, antibodies, CDRs1-3, polypeptides binding to Abeta and Fc do not share a single structural similarity or biological activity. See MPEP § 706.03(y).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 encompass a genus of compound, a genus of fusion protein, a genus of antibody or fragment thereof that 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 

Applicant also has not disclosed sufficient species for the broad genus of antibodies. The specification only discloses SEQ ID NOs: 14-17, 19-20, 22-23, 25-26 that can be fused to the claimed fusion protein.  However, the specification fails to demonstrate that Applicant is in possession of the genus of the claimed antibodies as recited in instant claims because the claims are not limited to the antibodies set forth above but also encompass other antibodies with structurally and functionally undefined sequences.
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), specifically concerning the written description requirement for claims drawn to antibodies and Federal Circuit decisions, when an antibody is claimed, 35USC112(a) requires adequate written description of the antibody itself. See Amgen 872 F.3d at 1378-79. 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate 
Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other compounds, fusion proteins, antibodies or fragments thereof that transmigrates the BBB and ABP and variants thereof might be.  Since the common characteristics/features of other compounds, fusion proteins, antibodies or fragments thereof that transmigrates the BBB and ABP and variants thereof are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of compounds, fusion proteins, antibodies or fragments thereof that transmigrates the BBB and ABP and variants thereof.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of compounds, fusion proteins, antibodies or fragments thereof that transmigrates the BBB and ABP and variants thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed fusion protein has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 37 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarthy (US2011/0300141, published Dec 8, 2011; was issued as US8323925).
Claims 1 and 9 are drawn to a compound comprising a fusion protein, comprising 1) an antibody or fragment thereof that transmigrates the blood brain barrier (BBB) and a polypeptide that binds beta-amyloid, wherein the polypeptide that binds beta-amyloid comprises a sequence X1TFX2TX3X4ASAQASLASKDKTPKSKSKKX5X6STQLX7SX8VX9NI (SEQ ID NO: 54) wherein X1= K, G or A; X2 = K, G or V; X3 = R, G or A; X4 = K, G or A; X5 = R, G or V; X6 =N, G or V; X7 =K, G or V; X8 =R, G or A; and X9 =K, G or A.
Claims 37 and 48 are drawn to a polypeptide that binds beta-amyloid, wherein the polypeptide that binds beta-amyloid comprises a sequence X1TFX2TX3X4ASAQASLASKDKTPKSKSKKX5X6STQLX7SX8VX9NI (SEQ ID NO: 54) 1= K, G or A; X2 = K, G or V; X3 = R, G or A; X4 = K, G or A; X5 = R, G or V; X6 =N, G or V; X7 =K, G or V; X8 =R, G or A; and X9 =K, G or A, optionally wherein the polypeptide sequence is elected from the group consisting of SEQ ID NOs: 32-38.
Chakravarthy (US2011/0300141) teaches a compound comprising a fusion protein FC5/ABP, comprising 1) an anti-FC5 single domain antibody (sdAb) that transmigrates the blood brain barrier (BBB) and a polypeptide that binds beta-amyloid, wherein the polypeptide comprising the amino acid sequence of SEQ ID NO:4, which meets the limitations recited in instant claims1, 9, 37 and 48 (see the sequence alignment below; paragraphs [0013]; [0049]-[0052]; p. 13, claims 1-37, in particular). The polypeptide of SEQ ID NO:4 binding to beta-amyloid in the fusion protein taught by Chakravarthy meets the limitation “a polypeptide of instant SEQ ID NO:54, wherein X1= K; X2= K; X3= R; X4= K; X5= R; X6=N; X7=K; X8=R; and X9=K recited in claim 1” (i.e. instant SEQ ID NO:30 as recited in claim 4), and the anti-FC5 sdAb within the fusion protein taught by Chakravarthy meets the limitation “an antibody or fragment thereof that transmigrates the blood brain barrier (BBB)” (see paragraphs [0051]-[0052], in particular) as evidenced by US20030190598 (Application No.10/031874, issued as US8257705). Thus, claims 1, 9, 37 and 48 are anticipated by Chakravarthy.
ABP
SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:4 (US20110300141)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:4 (WO2006133566)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:30			1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

SEQ ID NO:54 (polypeptide binding to Abeta)
US-11-921-219-4
; Sequence 4, Application US/11921219
; Publication No. US20110300141A1
; GENERAL INFORMATION
;  APPLICANT: NATIONAL RESEARCH COUNCIL OF CANADA
;  TITLE OF INVENTION: NOVEL ABETA-BINDING PROTEIN AND ITS PEPTIDE DERIVATIVES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 42137-0083

;  CURRENT FILING DATE: 2011-07-07
;  PRIOR APPLICATION NUMBER: PCT/CA06/0009900
;  PRIOR FILING DATE: 2006-06-16
;  PRIOR APPLICATION NUMBER: 60/691,248
;  PRIOR FILING DATE: 2005-06-17
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 4
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-921-219-4

  Query Match             94.5%;  Score 137;  DB 7;  Length 40;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthy (US2011/0300141, published Dec 8, 2011; was issued as US8323925) in view of Muruganandam et al. (WO200257445, published July 25, 2002, as in IDS).
Chakravarthy is set forth above but does not teach the antibody or fragment thereof having CDRs1-3 of SEQ ID NOs: 1-3 as in claim 5.
Muruganandam et al. (WO200257445) teaches an FC5 antibody or fragment thereof having CDRs1-3 of SEQ ID NOs: 1-3 as in claim 5 for crossing the BBB and delivery and targeting to the CNS (see the sequence alignment below; p.7-10; p.16; p. 27; p. 29-33; p.42-44; p. 45).
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Muruganandam with the teaching of Chakravarthy to use an FC5 antibody or fragment thereof having CDRs1-3 
SEQ ID NO:13	   1 XVQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFY 60
SEQ ID NO:17	   1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
WO200257445	   1 EVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60
SEQ ID NO:1	   1 -------------------------GFKITHYTMG------------------------- 10
SEQ ID NO:2	   1 -------------------------------------------------RITWGGDNTFY 11 
SEQ ID NO:3	     ------------------------------------------------------------

SEQ ID NO:13	  61 SNSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
SEQ ID NO:17	  61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
WO200257445	  61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120
SEQ ID NO:1	     ------------------------------------------------------------
SEQ ID NO:2	  12 SNSVKG------------------------------------------------------ 17
SEQ ID NO:3	   1 --------------------------------------GSTSTATPLRVDY--------- 13

SEQ ID NO:13	 121 SS 122
SEQ ID NO:17	 121 SS 122
WO200257445	 121 SS 122
SEQ ID NO:1	     --
SEQ ID NO:2	     --
SEQ ID NO:3	     --

SEQ ID NO:17 (Fc5-sdAb)
ABG31221
ID   ABG31221 standard; protein; 122 AA.
XX
AC   ABG31221;
XX
DT   15-JUN-2007  (revised)
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   Llama single-domain antibody, sdAB, clone FC5 protein sequence.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5;
KW   immunoglobulin heavy chain variable domain FC5 [Lama glama].
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "CDR1/H1"
FT   Region          37
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 44, 45 and 47"
FT   Region          44
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 45 and 47"
FT   Region          45
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 47"
FT   Region          47
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 45"
FT   Region          50..66
FT                   /note= "CDR2"
FT   Region          99..111
FT                   /note= "CDR3"
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
DR   PC:NCBI; gi18087355.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 21; Page 27; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 

CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the llama single-domain antibody, clone
CC   FC5, protein sequence. This sdAb clone was identified from the llama 
CC   phage display library as one which was able to transmigrate across the 
CC   human blood-brain barrier. (Updated on 29-AUG-2003 to standardise OS 
CC   field)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             90.3%;  Score 580;  DB 2;  Length 122;
  Best Local Similarity   91.0%;  
  Matches  111;  Conservative    3;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 EVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122



11.	Claims 2, 4-6, 8, 10, 13, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthy (US2011/0300141, published Dec 8, 2011; was issued as US8323925) in view of Stanimirovic et al. (WO2018109663, published June 21, 2018, priority Dec 12, 2016).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Chakravarthy is set forth above and also teaches instant SEQ ID NO:30 as the polypeptide binding Abeta recited in claim 4, but does not teach further comprising an Fc fragment or a dimer as in claims 2 and 22, wherein the antibody or fragment thereof having CDRs1-3 of SEQ ID NOs: 1-3 as in claim 5, humanized as in claim 6, antibody or fragment having at least 95% identical to SEQ ID NO:17 as in claim 8, different Fc including mouse Fc2a, human Fc1, or Fc1 with attenuated effector function as in claim 
Stanimirovic et al. (WO2018109663) teaches that an FC5 sdAb the antibody or fragment thereof having SEQ ID NO:13, which meets the limitations recited in claims 5 and 8 because SEQ ID NO:13 taught by Stanimirovic is 96.6% identical to instant SEQ ID NO:17 as in claim 8, and comprising CDRs1-3 of SEQ ID NOs: 1-3 as in claim 5 (see the sequence alignment below; p. 5-6, [00017]-[00018]; p. 9- [00040]-[0041]; p.12-14 [00050]-[0053]; p. 18-21,[00067]-[00074]; p. 40-42, claims 1-19; p. 33). Stanimirovic also teaches the FC5 sdAb linked to a Fc fragment and thus forming a dimer as in claims 2 and 22 (see p.6, [00019]; p. 16-17 [00060]-[00061]) and different Fc including mouse Fc2a, human Fc1, or Fc1 with attenuated effector function as in claim 10 (see p. 6, [00019]). Stanimirovic also teaches that the FC5 sdAb is humanized as in claim 6 (see p. 12 [00047]) and that the antibody is linked to the N-terminus, or C-terminus or a dimer as in claim 13 (see p.29, [00099]; p. 18, [00066]-[00068]; [00059]-[00061]) and that the fusion protein further comprises a linker as in claim 16 (see p. [00024]). 
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Stanimirovic with the teaching of Chakravarthy to use an FC5 antibody or fragment thereof having at least 95% identical to SEQ ID NO:17 or having CDRs1-3 of SEQ ID NOs: 1-3 in the fusion protein of Chakravarthy to make the claimed compound/fusion protein with an expectation of 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 

SEQ ID NO:17 (Fc5-sdAb)
BFK29990
ID   BFK29990 standard; protein; 122 AA.
XX
AC   BFK29990;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Mutant N57D anti-TMEM30A single domain antibody FC5-H7, SEQ ID 13.
XX
KW   Cell cycle control protein 50A; TMEM30A protein; antibody;
KW   antibody therapy; brain tumor; cytostatic; humanized antibody; mutein;
KW   neurodegenerative disease; neuroprotective; single domain antibody;
KW   therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 57
FT                   /note= "Wild-type Asn replaced with Asp"
XX
CC PN   WO2018109663-A1.
XX
CC PD   21-JUN-2018.
XX
CC PF   12-DEC-2017; 2017WO-IB057844.
XX
PR   12-DEC-2016; 2016US-0432980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
CC PA   (TEVA-) TEVA BRANDED PHARM PROD R & D INC.
XX
CC PI   Stanimirovic D,  Sulea T,  Kemmerich K,  Wilson D,  Stratton J;
CC PI   Pollard M,  Clarke A;
XX
DR   WPI; 2018-495092/45.
DR   N-PSDB; BFK30009.
XX
CC PT   New isolated or purified antibody fragment comprising complementarity 
CC PT   determining region (CDR) 1, CDR2, and CDR3 sequence having specified 
CC PT   amino acid sequence, useful for treating brain tumors and 
CC PT   neurodegenerative diseases.
XX
CC PS   Claim 5; SEQ ID NO 13; 58pp; English.
XX
CC   The present invention relates to a novel isolated or purified antibody 
CC   fragment, useful for treating brain tumor and neurodegenerative diseases.
CC   The invention also includes: (1) a nucleic acid molecule encoding the 
CC   isolated or purified antibody fragment; (2) a vector comprising the 
CC   nucleic acid molecule; and (3) a pharmaceutical composition comprising 
CC   the isolated or purified antibody fragment. The antibody of the invention
CC   is useful for exhibiting enhanced blood-brain barrier crossing and brain 
CC   exposure levels in vitro and in vivo and exhibiting improved 
CC   pharmacokinetic properties. The present sequence is a mutant N57D anti-

CC   FC5-H7, useful for treating brain tumor and neurodegenerative disease in 
CC   a subject.
XX
SQ   Sequence 122 AA;

  Query Match             96.6%;  Score 620;  DB 26;  Length 122;
  Best Local Similarity   96.7%;  
  Matches  118;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||||||||||  |||||||||||:|||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDDTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||:|||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122


Conclusion

12.	NO CLAIM IS ALLOWED.

ABP alignment
SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:4 (US20110300141)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:4 (WO2006133566)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:30			1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:32			1 KTFKTRKASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:33 			1 KTFKTRKASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
SEQ ID NO:34			1 KTFKTRGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:35			1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:36			1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
SEQ ID NO:37			1 KTFKTRKASAQASLASKDKTPKSKSKKGGST-----VKNI 35
SEQ ID NO:38			1 KTFKTRKASAQASLASKDKTPKSKSKKRG----------- 29 

SEQ ID NO:54			1 --------------XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:28			1 FSSMPDPVDPTTVTKTFKTRKASAQASLASKDKTPKSKSK-------------- 40

SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI---------------- 40
SEQ ID NO:29			1 ----------------KDKTPKSKSKKRNSTQLKSRVKNITHARRILQQSNRNACN 40

Antibody alignment
SEQ ID NO:13	   1 XVQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFY 60
SEQ ID NO:17	   1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
SEQ ID NO:1	   1 -------------------------GFKITHYTMG------------------------- 10
SEQ ID NO:2	   1 -------------------------------------------------RITWGGDNTFY 11 
SEQ ID NO:3	     ------------------------------------------------------------
SEQ ID NO:18	   1 XVXLXESGGGLVQXGGSLRLSCXASEYPSNFYAMSWXRQAPGKXXEXVXGVSRDGLTTLY 60
SEQ ID NO:21	   1 XVXLXESGGGLVQXGGSLRLSCXXSGGTVSPTAMGWXRQAPGKXXEXVXHITWSRGTTRX 60
SEQ ID NO:24	   1 XVXLXESGGGLVQXGGSLRLSCAASGRTIDNYAMAWXRQAPGKXXEXVXTIDWGDGGXRY 60

SEQ ID NO:13	  61 SNSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAA-----GSTSTATPLRVDYWGQG 115
SEQ ID NO:17	  61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAA-----GSTSTATPLRVDYWGQG 115
SEQ ID NO:1	     ------------------------------------------------------------
SEQ ID NO:2	  12 SNSVKG------------------------------------------------------ 17
SEQ ID NO:3	   1 -------------------------------------------GSTSTATPLRVDY---- 13
SEQ ID NO:18	  61 ADSVKGRFTXSRDNXKNTXXLQMNSXXAEDTAVYYCAIVITGVWNKVDVNSRSYHYWGQG 120
SEQ ID NO:21 	  61 ASSVKXRFTISRDXXKNTXYLQMNSLXXEDTAVYYCAA----TFLRILPEESAYTYWGQG 117
SEQ ID NO:24	  61 ANSVKGRFTISRDNXKXTXYLQMNXLXXEDTAVYXCAMARQSRVN---LDVARYDYWGQG 117


SEQ ID NO:17	 116 TLVTVSS 122
SEQ ID NO:1	     -------
SEQ ID NO:2	     -------
SEQ ID NO:3	     -------
SEQ ID NO:18	 121 TXVTVSS 127
SEQ ID NO:21	 121 TXVTVSS 124
SEQ ID NO:24	 121 TXVTVSS 124

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:54 (polypeptide binding to Abeta)
AEM71406
ID   AEM71406 standard; peptide; 40 AA.
XX
AC   AEM71406;
XX
DT   22-FEB-2007  (first entry)
XX
DE   PK-4 beta-amyloid binding peptide SEQ ID NO 4.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
DR   N-PSDB; AEM71425.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 

CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 40 AA;

  Query Match             94.5%;  Score 137;  DB 10;  Length 40;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

A54103
centrosome autoantigen PCM-1 - human
C;Species: Homo sapiens (man)
C;Date: 02-Aug-1994 #sequence_revision 02-Aug-1994 #text_change 09-Jul-2004
C;Accession: A54103
R;Balczon, R.; Bao, L.; Zimmer, W.E.
J. Cell Biol. 124, 783-793, 1994
A;Title: PCM-1, a 228-kD centrosome autoantigen with a distinct cell cycle distribution.
A;Reference number: A54103; MUID:94165144; PMID:8120099
A;Accession: A54103
A;Status: preliminary
A;Molecule type: mRNA
A;Residues: 1-2024 <BAL>
A;Cross-references: UNIPROT:Q15154; UNIPARC:UPI0000072F55; GB:L27841; NID:g450276; PIDN:AAA60120.1; PID:g450277

  Query Match             94.5%;  Score 137;  DB 2;  Length 2024;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314

US-11-921-219-4
; Sequence 4, Application US/11921219
; Publication No. US20110300141A1
; GENERAL INFORMATION
;  APPLICANT: NATIONAL RESEARCH COUNCIL OF CANADA
;  TITLE OF INVENTION: NOVEL ABETA-BINDING PROTEIN AND ITS PEPTIDE DERIVATIVES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 42137-0083
;  CURRENT APPLICATION NUMBER: US/11/921,219
;  CURRENT FILING DATE: 2011-07-07
;  PRIOR APPLICATION NUMBER: PCT/CA06/0009900
;  PRIOR FILING DATE: 2006-06-16
;  PRIOR APPLICATION NUMBER: 60/691,248
;  PRIOR FILING DATE: 2005-06-17
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 4
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-921-219-4

  Query Match             94.5%;  Score 137;  DB 7;  Length 40;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

US-11-921-219-4
; Sequence 4, Application US/11921219
; Patent No. 8323925
; GENERAL INFORMATION
;  APPLICANT: NATIONAL RESEARCH COUNCIL OF CANADA
;  TITLE OF INVENTION: NOVEL ABETA-BINDING PROTEIN AND ITS PEPTIDE DERIVATIVES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 42137-0083
;  CURRENT APPLICATION NUMBER: US/11/921,219
;  CURRENT FILING DATE: 2011-07-07
;  PRIOR APPLICATION NUMBER: PCT/CA06/0009900
;  PRIOR FILING DATE: 2006-06-16
;  PRIOR APPLICATION NUMBER: 60/691,248
;  PRIOR FILING DATE: 2005-06-17
;  NUMBER OF SEQ ID NOS: 32

; SEQ ID NO 4
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-921-219-4

  Query Match             94.5%;  Score 137;  DB 7;  Length 40;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

US-11-443-428A-737900
; Sequence 737900, Application US/11443428A
; Patent No. 7745391
; GENERAL INFORMATION:
;  APPLICANT: Mintz, Liat
;  APPLICANT:  Xie, Hanqing
;  APPLICANT:  Dahari, Dvir
;  APPLICANT:  Levanon, Erez
;  APPLICANT:  Freilich, Shiri
;  APPLICANT:  Beck, Nili
;  APPLICANT:  Zhu, Wei-Yong
;  APPLICANT:  Wasserman, Alon
;  APPLICANT:  Hermesh, Chen
;  APPLICANT:  Azar, Idit
;  APPLICANT:  Bernstein, Jeanne
;  TITLE OF INVENTION: METHODS AND SYSTEMS USEFUL FOR ANNOTATING BIOMOLECULAR SEQUENCES
;  FILE REFERENCE: 02/23929
;  CURRENT APPLICATION NUMBER: US/11/443,428A
;  CURRENT FILING DATE:  2006-05-31
;  NUMBER OF SEQ ID NOS: 1034312
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 737900
;   LENGTH: 411
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-443-428A-737900

  Query Match             94.5%;  Score 137;  DB 5;  Length 411;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db        104 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 142

US-10-104-047-2456
; Sequence 2456, Application US/10104047
; Patent No. 6943241
; GENERAL INFORMATION:
;  APPLICANT: HELIX RESEARCH INSTITUTE
;  TITLE OF INVENTION: No. 6943241el full length cDNA
;  FILE REFERENCE: H1-A0105
;  CURRENT APPLICATION NUMBER: US/10/104,047
;  CURRENT FILING DATE:  2002-03-25
;  PRIOR APPLICATION NUMBER: 
;  PRIOR FILING DATE: 
;  NUMBER OF SEQ ID NOS: 4096
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 2456
;   LENGTH: 706
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-104-047-2456

  Query Match             94.5%;  Score 137;  DB 4;  Length 706;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db         13 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 51

US-15-952-792-80
; Sequence 80, Application US/15952792
; Patent No. 10563263
; GENERAL INFORMATION
;  APPLICANT: SHIFFMAN, Dov
;  APPLICANT:DEVLIN, James
;  APPLICANT:LUKE, May
;  APPLICANT:ROSS, David

;  TITLE OF INVENTION:CARDIOVASCULAR DISEASES, METHODS OF DETECTION AND USES THEREOF
;  FILE REFERENCE: CD000027ORD-CON1
;  CURRENT APPLICATION NUMBER: US/15/952,792
;  CURRENT FILING DATE: 2018-04-13
;  PRIOR APPLICATION NUMBER: 13/833,905
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 3661
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 80
;  LENGTH: 2022
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-952-792-80

  Query Match             94.5%;  Score 137;  DB 1;  Length 2022;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314

US-11-551-744-292
; Sequence 292, Application US/11551744
; Patent No. 7615626
; GENERAL INFORMATION:
;  APPLICANT: Van Rompaey, Luc
;  APPLICANT:  Tomme, Peter
;  APPLICANT:  Brown, Robin
;  TITLE OF INVENTION: Methods, agents, and compound screening assays for inducing
;  TITLE OF INVENTION:  differentiation of undifferentiated mammalian cells into
;  TITLE OF INVENTION:  osteoblasts
;  FILE REFERENCE: P27,984 USA
;  CURRENT APPLICATION NUMBER: US/11/551,744
;  CURRENT FILING DATE:  2006-10-23
;  PRIOR APPLICATION NUMBER: PCT/EP2004/004522
;  PRIOR FILING DATE: 2004-04-27
;  NUMBER OF SEQ ID NOS: 316
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 292
;   LENGTH: 2022
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-551-744-292

  Query Match             94.5%;  Score 137;  DB 5;  Length 2022;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314

US-12-609-335-292
; Sequence 292, Application US/12609335
; Patent No. 8318137
; GENERAL INFORMATION
;  APPLICANT: Van Rompaey, Luc
;  APPLICANT:Tomme, Peter
;  APPLICANT:Brown, Robin
;  TITLE OF INVENTION: Methods, agents, and compound screening assays for inducing
;  TITLE OF INVENTION:differentiation of undifferentiated mammalian cells into
;  TITLE OF INVENTION:osteoblasts
;  FILE REFERENCE: 27984A-US
;  CURRENT APPLICATION NUMBER: US/12/609,335
;  CURRENT FILING DATE: 2009-10-30
;  PRIOR APPLICATION NUMBER: 11/551,744
;  PRIOR FILING DATE: 2006-10-23
;  PRIOR APPLICATION NUMBER: PCT/EP2004/004522
;  PRIOR FILING DATE: 2004-04-27
;  PRIOR APPLICATION NUMBER: PCT/EP2005/051914
;  PRIOR FILING DATE: 2005-04-27
;  NUMBER OF SEQ ID NOS: 316
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 292
;  LENGTH: 2022
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-609-335-292

  Query Match             94.5%;  Score 137;  DB 7;  Length 2022;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314

US-13-664-027-292
; Sequence 292, Application US/13664027
; Patent No. 8883425
; GENERAL INFORMATION
;  APPLICANT: Galapagos N.V.
;  TITLE OF INVENTION: Methods, agents, and compound screening assays for inducing
;  TITLE OF INVENTION:differentiation of undifferentiated mammalian cells into
;  TITLE OF INVENTION:osteoblasts
;  FILE REFERENCE: 27984B-US
;  CURRENT APPLICATION NUMBER: US/13/664,027
;  CURRENT FILING DATE: 2012-10-30
;  PRIOR APPLICATION NUMBER: 12/609,335
;  PRIOR FILING DATE: 2009-10-30
;  PRIOR APPLICATION NUMBER: 11/551,744
;  PRIOR FILING DATE: 2006-10-23
;  PRIOR APPLICATION NUMBER: PCT/EP2004/004522
;  PRIOR FILING DATE: 2004-04-27
;  PRIOR APPLICATION NUMBER: PCT/EP2005/051914
;  PRIOR FILING DATE: 2005-04-27
;  NUMBER OF SEQ ID NOS: 316
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 292
;  LENGTH: 2022
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-664-027-292

  Query Match             94.5%;  Score 137;  DB 7;  Length 2022;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314

US-11-154-012A-97
; Sequence 97, Application US/11154012A
; Patent No. 7560233
; GENERAL INFORMATION
;  APPLICANT: Volkert, Michael
;  APPLICANT:Wang, Jen-Yeu
;  TITLE OF INVENTION: OXIDATIVE DNA DAMAGE PROTECTION
;  FILE REFERENCE: 07917-282001
;  CURRENT APPLICATION NUMBER: US/11/154,012A
;  CURRENT FILING DATE: 2005-06-16
;  PRIOR APPLICATION NUMBER: US 60/580,476
;  PRIOR FILING DATE: 2004-06-16
;  NUMBER OF SEQ ID NOS: 220
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 97
;  LENGTH: 2024
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-154-012A-97

  Query Match             94.5%;  Score 137;  DB 5;  Length 2024;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314



SEQ ID NO:47 (fusion protein)
BGQ17434
ID   BGQ17434 standard; protein; 405 AA.
XX
AC   BGQ17434;
XX
DT   03-OCT-2019  (first entry)
XX
DE   Antibody FC5-Ig Fc region-ABP construct/FC5-H3-hFc1X7-L-ABP(6G), SEQ 56.
XX
KW   A beta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   blood-brain barrier; fusion protein; neuroprotective; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX

FT   Region          357..365
FT                   /note= "Linker peptide"
XX
CC PN   WO2019150183-A1.
XX
CC PD   08-AUG-2019.
XX
CC PF   31-JUL-2018; 2018WO-IB055747.
XX
PR   30-JAN-2018; 2018WO-IB050576.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2019-686247/65.
XX
CC PT   Isolated peptide that binds beta-amyloid for treating Alzheimer s disease
CC PT   in a patient, comprises an amino acid sequence.
XX
CC PS   Claim 20; SEQ ID NO 56; 128pp; English.
XX
CC   The present invention relates to a novel isolated peptide, useful for 
CC   treating Alzheimer's disease in a patient. The isolated peptide that 
CC   binds beta-amyloid. The invention also provides: a fusion protein 
CC   comprises an isolated peptide, and an antibody or antibody fragment that 
CC   transmigrates the blood brain barrier (BBB); a pharmaceutical composition
CC   comprising an isolated peptide, or any combination, and a 
CC   pharmacologically acceptable carrier; a nucleic acid molecule encoding 
CC   any protein; a vector comprises the nucleic acid molecule; a kit 
CC   comprises the pharmaceutical composition; a method for treating 
CC   Alzheimer's disease; and a method for reducing beta-amyloid levels in a 
CC   subject having increased levels of amyloid beta. The present sequence is 
CC   fusion protein construct comprises a humanized single domain antibody 
CC   FC5, a beta-amyloid binding protein (ABP), a human immunoglobulin Fc 
CC   region and a linker peptide.
XX
SQ   Sequence 405 AA;

  Query Match             100.0%;  Score 2156;  DB 29;  Length 405;
  Best Local Similarity   100.0%;  
  Matches  405;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360

Qy        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405
              |||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405

BFM87774
ID   BFM87774 standard; protein; 414 AA.
XX
AC   BFM87774;
XX
DT   20-SEP-2018  (first entry)
XX
DE   FC5-H3-L-ABP (GG-G)-L-hFc1x7 fusion protein, SEQ ID 48.
XX
KW   Abeta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   antibody therapy; beta-amyloid; fusion protein; neuroprotective;
KW   nootropic; protein therapy; therapeutic; toxin.
XX
OS   Camelus sp.
OS   Homo sapiens.
OS   Synthetic.

XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 19; SEQ ID NO 48; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a fusion protein comprising humanized antibody FC5-H3, human 
CC   immunoglobulin Fc1x7, linker peptide and beta-amyloid binding protein ABP
CC   (GG-G), useful in a compound for treating or ameliorating symptoms of 
CC   Alzheimer's disease in a patient.
XX
SQ   Sequence 414 AA;

  Query Match             86.2%;  Score 1859;  DB 26;  Length 414;
  Best Local Similarity   85.5%;  
  Matches  354;  Conservative    0;  Mismatches    0;  Indels   60;  Gaps    1;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 S----------------------------------------------------------- 121
              |                                                           
Db        121 SSGGGGSGGGGSKTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNIGGGGSGGG 180

Qy        122 -SAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 240

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 300

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 360

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 414

SEQ ID NO:47 (Fc5-sdAb/ABP)
BAQ58189
ID   BAQ58189 standard; protein; 355 AA.
XX
AC   BAQ58189;
XX
DT   12-SEP-2013  (first entry)
XX

XX
KW   Cell cycle control protein 50A; Immunoglobulin G1;
KW   Immunoglobulin gamma 1; TMEM30A protein; antibody therapy;
KW   chimeric protein; demyelinating disease; epilepsy; fusion protein;
KW   heavy chain variable region; multiple sclerosis; mutein;
KW   neurodegenerative disease; neurological disease; neuroprotective; pain;
KW   single domain antibody; storage disease; therapeutic.
XX
OS   Homo sapiens.
OS   Lama glama.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..122
FT                   /note= "Lama glama anti-TMEM30A single domain VHH 
FT                   antibody (FC5) (see BAQ58188)"
FT   Region          123..355
FT                   /note= "Human immunoglobulin gamma 1 (IgG1) agly Fc 
FT                   domain (T299A)"
XX
CC PN   WO2013106577-A2.
XX
CC PD   18-JUL-2013.
XX
CC PF   10-JAN-2013; 2013WO-US021041.
XX
PR   10-JAN-2012; 2012US-0585039P.
XX
CC PA   (BIOJ ) BIOGEN IDEC MA INC.
XX
CC PI   Farrington GK,  Sisk W;
XX
DR   WPI; 2013-L86552/50.
XX
CC PT   Binding molecule used to treat neurological disorder (e.g. a storage 
CC PT   disorder, chronic pain, epilepsy and multiple sclerosis), comprises an 
CC PT   active agent (e.g. neuroactive peptide) and a binding site that binds to 
CC PT   transmembrane protein-30A.
XX
CC PS   Example; SEQ ID NO 1; 86pp; English.
XX
CC   The present invention relates to a novel binding molecule comprising at 
CC   least one pharmacologically active agent and at least one binding site 
CC   that binds to a TMEM30A. The binding molecule comprises at least two 
CC   binding sites, wherein at least one binding site comprises a single 
CC   domain antibody (FC5) amino acid sequence. Also described is a method for
CC   treating neurological disorder in a subject, where the method comprises: 
CC   administering the binding molecule to the subject. The binding molecule 
CC   of the present invention is useful for treating neurological disorder 
CC   (such as storage disorder, chronic pain, epilepsy, multiple sclerosis, 
CC   proteinopathy and demyelinating disorder). The present sequence 
CC   represents a FC5-agly (T299A) hFc fusion protein comprising a Lama glama 
CC   anti-TMEM30A single domain VHH antibody (FC5) and a human immunoglobulin 
CC   gamma 1 (IgG1) agly Fc domain comprising a T299A point mutation and can 
CC   be used for treating neurological disorder.
XX
SQ   Sequence 355 AA;

  Query Match             84.3%;  Score 1817;  DB 20;  Length 355;
  Best Local Similarity   95.8%;  
  Matches  339;  Conservative    4;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :|||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 DVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        121 SSAEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSAYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354


ID   BER20528 standard; protein; 763 AA.
XX
AC   BER20528;
XX
DT   25-JAN-2018  (first entry)
XX
DE   Anti-CD40/MSLN humanized bispecific antibody V6-11, SEQ ID 424.
XX
KW   CD40 ligand; Immunoglobulin G1; Immunoglobulin gamma 1; MSLN protein;
KW   Mesothelin; antibody production; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; humanized antibody; immune stimulation; mutein;
KW   solid tumor; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
CC PN   US2017342169-A1.
XX
CC PD   30-NOV-2017.
XX
CC PF   26-MAY-2017; 2017US-00606200.
XX
PR   27-MAY-2016; 2016US-0342393P.
PR   31-OCT-2016; 2016US-0414897P.
XX
CC PA   (ABBI ) ABBVIE BIOTHERAPEUTICS INC.
XX
CC PI   Akamatsu Y,  Culp P,  Forsyth CM,  Huang PY,  Powers D,  Wahl AF;
CC PI   Ye S;
XX
DR   WPI; 2017-808399/81.
XX
CC PT   New bispecific binding protein capable of binding cluster of 
CC PT   differentiation and capable of binding mesothelin, comprising two 
CC PT   polypeptides useful for treating cancer, and activating immune system.
XX
CC PS   Example 4; SEQ ID NO 424; 133pp; English.
XX
CC   The present invention relates to a novel bispecific binding protein 
CC   capable of binding to CD40 and mesothelin (MSLN), useful for treating 
CC   cancer. The bispecific binding protein comprises single chain variable 
CC   fragment (ScFv)-heavy chain-immunoglobulin Fc-light chain-scFv. The 
CC   invention further relates to: (1) a bispecific binding protein capable of
CC   binding to TNF superfamily member 9, 4-1BB and prostate-specific membrane
CC   antigen; (2) a pharmaceutical composition; (3) a method for treating 
CC   cancer (solid tumor) by administering a bispecific binding protein to a 
CC   patient; (4) a nucleic acid comprising a nucleotide sequence encoding a 
CC   bispecific binding protein; (5) a eukaryotic host cell transformed with 
CC   the vector; (6) a method for producing the bispecific binding protein; 
CC   (7) a method of activating the immune system. The present sequence 
CC   represents an anti-CD40/MSLN humanized bispecific antibody, which is used
CC   in the invention for treating cancer.
XX
SQ   Sequence 763 AA;

  Query Match             81.5%;  Score 1757;  DB 25;  Length 763;
  Best Local Similarity   88.3%;  
  Matches  332;  Conservative   12;  Mismatches   30;  Indels    2;  Gaps    2;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | |||||||||:|| |: ||  |:|
Db        138 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGGGGRTYY 197

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ::||||||||||||||||:||||||||||||||||||    :     | | |||||||||
Db        198 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREEMAFRA-YRFDIWGQGTLVTV 256

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        257 SS-EPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 315

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 EKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 375

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              |||||||||||||||||||||||:|:||||||||||||||||||||||||||||||||||
Db        376 EKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 435

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        436 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGS 495

Qy        361 GGGGSGTFGTGGASAQ 376
              |||  |  | ||:  |


SEQ ID NO:36 (polypeptide binding to Abeta)
BFM87762
ID   BFM87762 standard; protein; 40 AA.
XX
AC   BFM87762;
XX
DT   20-SEP-2018  (first entry)
XX
DE   Beta-amyloid binding protein ABP (6G), SEQ ID 36.
XX
KW   Abeta protein; Beta amyloid; alzheimers disease; antibody therapy;
KW   beta-amyloid; neuroprotective; nootropic; protein therapy; therapeutic;
KW   toxin.
XX
OS   Unidentified.
XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 3; SEQ ID NO 36; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a beta-amyloid binding protein (ABP), useful in a compound 
CC   for treating or ameliorating symptoms of Alzheimer's disease in a 
CC   patient.
XX
SQ   Sequence 40 AA;

  Query Match             100.0%;  Score 196;  DB 26;  Length 40;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40

AEM71406
ID   AEM71406 standard; peptide; 40 AA.
XX
AC   AEM71406;
XX
DT   22-FEB-2007  (first entry)
XX
DE   PK-4 beta-amyloid binding peptide SEQ ID NO 4.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.

PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
DR   N-PSDB; AEM71425.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 40 AA;

  Query Match             77.6%;  Score 152;  DB 10;  Length 40;
  Best Local Similarity   87.2%;  
  Matches   34;  Conservative    0;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          2 TFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
              || |  ||||||||||||||||||||  |||||||||||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40


SEQ ID NO:35 (polypeptide binding to Abeta)
AEM71434
ID   AEM71434 standard; protein; 51 AA.
XX
AC   AEM71434;
XX
DT   22-FEB-2007  (first entry)
XX
DE   Recombinant PK-4 beta-amyloid binding peptide.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;

DR   WPI; 2007-083718/08.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Disclosure; Page 13; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 51 AA;

  Query Match             88.6%;  Score 171;  DB 10;  Length 51;
  Best Local Similarity   92.5%;  
  Matches   37;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||  ||||||||||||||||||||| |||||||||||
Db         12 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 51

AEM71403
ID   AEM71403 standard; protein; 174 AA.
XX
AC   AEM71403;
XX
DT   22-FEB-2007  (first entry)
XX
DE   Beta-amyloid binding protein PK-4 SEQ ID NO 1.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
DR   N-PSDB; AEM71422.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 1; 39pp; English.
XX

CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding protein PK-4
XX
SQ   Sequence 174 AA;

  Query Match             88.6%;  Score 171;  DB 10;  Length 174;
  Best Local Similarity   92.5%;  
  Matches   37;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||  ||||||||||||||||||||| |||||||||||
Db        105 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 144


SEQ ID NO:17 (Antibody)

US-16-314-891-4
; Sequence 4, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H3
US-16-314-891-4

  Query Match             100.0%;  Score 122;  DB 19;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||

BET76780
ID   BET76780 standard; protein; 122 AA.
XX
AC   BET76780;
XX
DT   22-FEB-2018  (first entry)
XX
DE   Anti-TMEM30A single domain antibody FC5-H3, SEQ ID 4.
XX
KW   Cell cycle control protein 50A; TMEM30A; alzheimers disease;
KW   antibody therapy; antiparkinsonian; humanized antibody;
KW   neurodegenerative disease; neuroprotective; nootropic;
KW   parkinsons disease; therapeutic.
XX
OS   Lama glama.
OS   Synthetic.
XX
CC PN   WO2018007950-A1.
XX
CC PD   11-JAN-2018.
XX
CC PF   04-JUL-2017; 2017WO-IB054036.
XX
PR   06-JUL-2016; 2016US-0358777P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Stanimirovic D,  Kemmerich K,  Durocher Y,  Sulea T;
XX
DR   WPI; 2018-02962U/10.
XX
CC PT   New humanized antibody transmigrating the blood-brain barrier and linked 
CC PT   to a cargo molecule, useful for treating neurodegenerative diseases, such
CC PT   as Alzheimer's and Parkinson's disease.
XX
CC PS   Claim 2; SEQ ID NO 4; 45pp; English.
XX
CC   The present invention relates to a novel humanized antibody 
CC   transmigrating the blood-brain barrier and linked to a cargo molecule 
CC   which is used for treating neurodegenerative diseases. The invention 
CC   further relates to: (1) a nucleic acid molecule encoding the isolated or 
CC   purified antibody or its fragment defined above; and (2) a vector 
CC   comprising the nucleic acid molecule. The humanized antibody shows 
CC   enhanced binding to the brain endothelial antigen, improved 
CC   transmigration across the blood-brain barrier and increased thermal 
CC   stability relative to the parent non-humanized antibody. The antibody is 
CC   used for treating neurodegenerative diseases, such as Alzheimer's and 
CC   Parkinson's disease. The present sequence is an anti-transmembrane domain
CC   protein 30A (TMEM30A) single domain antibody (sdAb) FC5-H3 which is 
CC   humanized by conservative amino acid mutations to the framework regions 
CC   of the sdAb while maintaining the complementarity determining region 
CC   (CDR) sequences of FC5 thereby used for treating neurodegenerative 
CC   diseases.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122
BFM87743
ID   BFM87743 standard; protein; 122 AA.
XX
AC   BFM87743;
XX
DT   20-SEP-2018  (first entry)
XX
DE   Humanized single domain antibody FC5-H3, SEQ ID 17.
XX
KW   alzheimers disease; antibody therapy; humanized antibody;
KW   neuroprotective; nootropic; protein therapy; single domain antibody;
KW   therapeutic; toxin.
XX
OS   Camelus sp.

CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 7; SEQ ID NO 17; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a humanized single domain antibody (sdAb) FC5-H3, useful in a
CC   compound for treating or ameliorating symptoms of Alzheimer's disease in 
CC   a patient.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

BET76779
ID   BET76779 standard; protein; 122 AA.
XX
AC   BET76779;
XX
DT   22-FEB-2018  (first entry)
XX
DE   Anti-TMEM30A single domain antibody FC5-H2, SEQ ID 3.
XX
KW   Cell cycle control protein 50A; TMEM30A; alzheimers disease;
KW   antibody therapy; antiparkinsonian; humanized antibody;
KW   neurodegenerative disease; neuroprotective; nootropic;
KW   parkinsons disease; therapeutic.
XX
OS   Lama glama.
OS   Synthetic.
XX
CC PN   WO2018007950-A1.
XX
CC PD   11-JAN-2018.
XX
CC PF   04-JUL-2017; 2017WO-IB054036.
XX
PR   06-JUL-2016; 2016US-0358777P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Stanimirovic D,  Kemmerich K,  Durocher Y,  Sulea T;
XX
DR   WPI; 2018-02962U/10.

CC PT   New humanized antibody transmigrating the blood-brain barrier and linked 
CC PT   to a cargo molecule, useful for treating neurodegenerative diseases, such
CC PT   as Alzheimer's and Parkinson's disease.
XX
CC PS   Claim 2; SEQ ID NO 3; 45pp; English.
XX
CC   The present invention relates to a novel humanized antibody 
CC   transmigrating the blood-brain barrier and linked to a cargo molecule 
CC   which is used for treating neurodegenerative diseases. The invention 
CC   further relates to: (1) a nucleic acid molecule encoding the isolated or 
CC   purified antibody or its fragment defined above; and (2) a vector 
CC   comprising the nucleic acid molecule. The humanized antibody shows 
CC   enhanced binding to the brain endothelial antigen, improved 
CC   transmigration across the blood-brain barrier and increased thermal 
CC   stability relative to the parent non-humanized antibody. The antibody is 
CC   used for treating neurodegenerative diseases, such as Alzheimer's and 
CC   Parkinson's disease. The present sequence is an anti-transmembrane domain
CC   protein 30A (TMEM30A) single domain antibody (sdAb) FC5-H2 which is 
CC   humanized by conservative amino acid mutations to the framework regions 
CC   of the sdAb while maintaining the complementarity determining region 
CC   (CDR) sequences of FC5 thereby used for treating neurodegenerative 
CC   diseases.
XX
SQ   Sequence 122 AA;

  Query Match             98.1%;  Score 630;  DB 26;  Length 122;
  Best Local Similarity   98.4%;  
  Matches  120;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||| |||||||||:|||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWVRQAPGKGLEWVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

BFK29990
ID   BFK29990 standard; protein; 122 AA.
XX
AC   BFK29990;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Mutant N57D anti-TMEM30A single domain antibody FC5-H7, SEQ ID 13.
XX
KW   Cell cycle control protein 50A; TMEM30A protein; antibody;
KW   antibody therapy; brain tumor; cytostatic; humanized antibody; mutein;
KW   neurodegenerative disease; neuroprotective; single domain antibody;
KW   therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 57
FT                   /note= "Wild-type Asn replaced with Asp"
XX
CC PN   WO2018109663-A1.
XX
CC PD   21-JUN-2018.
XX
CC PF   12-DEC-2017; 2017WO-IB057844.
XX
PR   12-DEC-2016; 2016US-0432980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
CC PA   (TEVA-) TEVA BRANDED PHARM PROD R & D INC.
XX
CC PI   Stanimirovic D,  Sulea T,  Kemmerich K,  Wilson D,  Stratton J;
CC PI   Pollard M,  Clarke A;
XX
DR   WPI; 2018-495092/45.
DR   N-PSDB; BFK30009.
XX
CC PT   New isolated or purified antibody fragment comprising complementarity 
CC PT   determining region (CDR) 1, CDR2, and CDR3 sequence having specified 
CC PT   amino acid sequence, useful for treating brain tumors and 
CC PT   neurodegenerative diseases.
XX
CC PS   Claim 5; SEQ ID NO 13; 58pp; English.
XX
CC   The present invention relates to a novel isolated or purified antibody 

CC   The invention also includes: (1) a nucleic acid molecule encoding the 
CC   isolated or purified antibody fragment; (2) a vector comprising the 
CC   nucleic acid molecule; and (3) a pharmaceutical composition comprising 
CC   the isolated or purified antibody fragment. The antibody of the invention
CC   is useful for exhibiting enhanced blood-brain barrier crossing and brain 
CC   exposure levels in vitro and in vivo and exhibiting improved 
CC   pharmacokinetic properties. The present sequence is a mutant N57D anti-
CC   transmembrane domain protein 30A (TMEM30A) single domain antibody (sdAb) 
CC   FC5-H7, useful for treating brain tumor and neurodegenerative disease in 
CC   a subject.
XX
SQ   Sequence 122 AA;

  Query Match             96.6%;  Score 620;  DB 26;  Length 122;
  Best Local Similarity   96.7%;  
  Matches  118;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||||||||||  |||||||||||:|||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDDTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||:|||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

ABG31221
ID   ABG31221 standard; protein; 122 AA.
XX
AC   ABG31221;
XX
DT   15-JUN-2007  (revised)
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   Llama single-domain antibody, sdAB, clone FC5 protein sequence.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5;
KW   immunoglobulin heavy chain variable domain FC5 [Lama glama].
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "CDR1/H1"
FT   Region          37
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 44, 45 and 47"
FT   Region          44
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 45 and 47"
FT   Region          45
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 47"
FT   Region          47
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 45"
FT   Region          50..66
FT                   /note= "CDR2"
FT   Region          99..111
FT                   /note= "CDR3"
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
DR   PC:NCBI; gi18087355.

CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 21; Page 27; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the llama single-domain antibody, clone
CC   FC5, protein sequence. This sdAb clone was identified from the llama 
CC   phage display library as one which was able to transmigrate across the 
CC   human blood-brain barrier. (Updated on 29-AUG-2003 to standardise OS 
CC   field)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             90.3%;  Score 580;  DB 2;  Length 122;
  Best Local Similarity   91.0%;  
  Matches  111;  Conservative    3;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 EVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122


US-11-665-356-191
; Sequence 191, Application US/11665356
; Publication No. US20080107601A1
; GENERAL INFORMATION:
;  APPLICANT: LAUWEREYS, Marc
;  APPLICANT:  VAN LEUVEN, Fred
;  APPLICANT:  VAN DER AUWERA, Ingrid
;  APPLICANT:  WERA, Stefaan
;  APPLICANT:  MERCHIERS, Pascal
;  TITLE OF INVENTION: Nanobodies(tm) against amyloid-beta and polypeptides comprising the
;  TITLE OF INVENTION:  same for the treatment of degenerative neural diseases such as
;  TITLE OF INVENTION:  Alzheimer's disease
;  FILE REFERENCE: A0848.70012US01
;  CURRENT APPLICATION NUMBER: US/11/665,356
;  CURRENT FILING DATE:  2007-04-13
;  PRIOR APPLICATION NUMBER: PCT/EP2005/011018
;  PRIOR FILING DATE: 2005-10-13
;  PRIOR APPLICATION NUMBER: 60/618,148
;  PRIOR FILING DATE: 2004-10-13
;  PRIOR APPLICATION NUMBER: 60/718,617
;  PRIOR FILING DATE: 2005-09-20
;  NUMBER OF SEQ ID NOS: 192
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 191
;   LENGTH: 122
;   TYPE: PRT
;   ORGANISM: Artificial
;   FEATURE: 
;   OTHER INFORMATION: Nanobody


  Query Match             90.3%;  Score 580;  DB 6;  Length 122;
  Best Local Similarity   91.0%;  
  Matches  111;  Conservative    3;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 EVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

SEQ ID NO:13
ABG31221
ID   ABG31221 standard; protein; 122 AA.
XX
AC   ABG31221;
XX
DT   15-JUN-2007  (revised)
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   Llama single-domain antibody, sdAB, clone FC5 protein sequence.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5;
KW   immunoglobulin heavy chain variable domain FC5 [Lama glama].
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "CDR1/H1"
FT   Region          37
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 44, 45 and 47"
FT   Region          44
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 45 and 47"
FT   Region          45
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 47"
FT   Region          47
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 45"
FT   Region          50..66
FT                   /note= "CDR2"
FT   Region          99..111
FT                   /note= "CDR3"
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
DR   PC:NCBI; gi18087355.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 21; Page 27; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 

CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the llama single-domain antibody, clone
CC   FC5, protein sequence. This sdAb clone was identified from the llama 
CC   phage display library as one which was able to transmigrate across the 
CC   human blood-brain barrier. (Updated on 29-AUG-2003 to standardise OS 
CC   field)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 2;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 75
AEH06786
ID   AEH06786 standard; peptide; 122 AA.
XX
AC   AEH06786;
XX
DT   15-JUN-2007  (revised)
DT   15-JUN-2006  (first entry)
XX
DE   Nanobody FC5 region peptide, SEQ ID NO:190.
XX
KW   Antibody therapy; beta-amyloid; diagnosis; neurodegenerative disease;
KW   neuroprotective; neurological disease; Alzheimers disease; nootropic;
KW   degeneration; BOND_PC; immunoglobulin heavy chain variable domain FC5;
KW   immunoglobulin heavy chain variable domain FC5 [Lama glama].
XX
OS   Unidentified.
XX
CC PN   WO2006040153-A2.
XX
CC PD   20-APR-2006.
XX
CC PF   13-OCT-2005; 2005WO-EP011018.
XX
PR   13-OCT-2004; 2004US-0618148P.
PR   20-SEP-2005; 2005US-0718617P.
XX
CC PA   (ABLY-) ABLYNX NV.
XX
CC PI   Lauwereys M,  Van Leuven F,  Van Der Auwera I,  Wera S,  Merchiers P;
XX
DR   WPI; 2006-294123/30.
DR   PC:NCBI; gi18087355.
XX
CC PT   New polypeptide comprising or essentially consisting of at least one 
CC PT   nanobody, or its functional fragment, directed against A-beta, useful for
CC PT   treating disorders mediated by amyloid plaque formation, e.g. Alzheimer's
CC PT   disease.

CC PS   Disclosure; SEQ ID NO 191; 336pp; English.
XX
CC   The new invention relates to Nanobodies against amyloid-beta (also known 
CC   as A-beta, beta-amyloid peptide/protein or as Beta-AP). Specifically 
CC   described is a protein comprising a nanobody, or its functional fragment,
CC   directed against A-beta. Also described are a nucleic acid encoding the 
CC   protein; a composition comprising the protein and/or nucleic acid; 
CC   producing the protein; and optionally pegylating the protein; diagnosing 
CC   a disease mediated by amyloid plaque formation; and a kit for diagnosing 
CC   a disease mediated by amyloid plaque formation. The nanobody directed 
CC   against A-beta consists of 4 framework regions (FR1 to FR4, respectively)
CC   and 3 complementarity-determining regions (CDR), CDR1 to CDR3. At least 
CC   one nanobody, or its functional fragment, is a humanized nanobody or its 
CC   fragment. The polypeptide is capable of clearance of amyloid plaque from 
CC   the brain or other parts in the body, and inhibiting the interaction 
CC   between A-beta and another A-beta. The polypeptides, nucleic acids and 
CC   methods are useful for diagnosing, treating, preventing and/or 
CC   alleviating disorders mediated by amyloid plaque formation, e.g. 
CC   degenerative neural disease, such as Alzheimer's disease. This sequence 
CC   is a nanobody FC5 region peptide.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 8;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 76
AFR04478
ID   AFR04478 standard; protein; 122 AA.
XX
AC   AFR04478;
XX
DT   26-JUL-2007  (first entry)
XX
DE   Amyloid -b aggregate dissolving VHH chain #1.
XX
KW   heavy chain variable region; antibody production; therapeutic;
KW   antiaggregant; Huntingtons chorea; anticonvulsant; nootropic;
KW   genetic disorder; neurological disease; Kennedy's disease; muscular-gen.;
KW   cerebroprotective; Machado-Joseph disease; cns-gen.; degeneration;
KW   neurological disease; growth disorder; spinal muscular atrophy;
KW   muscular-gen.; atrophy; spinocerebellar ataxia; dysplasia;
KW   mental retardation; amyloid-b.
XX
OS   unidentified.
XX
CC PN   WO2007035092-A2.
XX
CC PD   29-MAR-2007.
XX
CC PF   25-SEP-2006; 2006WO-NL000475.
XX
PR   23-SEP-2005; 2005EP-00077180.
XX
CC PA   (ZIEK-) ACAD ZIEKENHUIS LEIDEN.
CC PA   (UYUT-) UNIV UTRECHT HOLDING BV.
CC PA   (VERH/) VERHEESEN P.
CC PA   (HULS/) LUTJE HULSIK D.
CC PA   (VOMM/) VAN OMMEN G B.
XX
CC PI   Verrips CT,  Van Der Maarel SM;
XX
DR   WPI; 2007-476295/46.
XX
CC PT   Novel heavy chain variable domain antibody comprising CDR1/CDR2/CDR3 
CC PT   sequence, useful for identifying region on protein involved with 
CC PT   aggregation of protein, for treating Huntingtons disease, Kennedys and 
CC PT   Machado-Joseph disease.
XX
CC PS   Example 6; Page 77; 145pp; English.

CC   This invention describes a novel heavy chain variable domain antibody 
CC   comprising a CDR1/CDR2/CDR3 sequence, useful for identifying region on 
CC   protein involved with aggregation of protein, for treating Huntingtons 
CC   disease, Kennedys and Machado-Joseph disease. The invention also 
CC   describes a novel heavy chain variable domain antibody (VHH) comprising 
CC   at least a CDR1, CDR2 or CDR3 sequence. The invention also claims: a) a 
CC   VHH specific for PABPNl, beta-amyloid or emerin capable of blocking the 
CC   binding of above VHH, to its target; b) a nucleic acid encoding the VHH; 
CC   c) a vector, preferably an expression vector comprising a nucleic acid; 
CC   d) a recombinant and/or isolated cell provided with a nucleic acid or 
CC   vector, or VHH; f) an isolated and/or recombinant gene delivery vehicle, 
CC   comprising a nucleic acid or vector; g) a method of producing VHH; h) 
CC   selecting an antigen specific VHH carrier from a display library. The 
CC   signal sequence directs the VHH to the nucleus, the endoplasmic reticulum
CC   and/or the exterior of a cell. The novel antibody can be used for 
CC   identifying a region on a protein that is involved with the aggregation 
CC   of the protein, for preventing and/or dissolving aggregates, for 
CC   treatment of human disease that are associated with the formation of 
CC   aggregates in the body, such as Huntingtons disease (HD), Kennedys 
CC   disease or spinal and bulbar muscular atrophy, Machado-Joseph disease 
CC   (MJD) or SCA-3, Spinocerebellar ataxia type 7, synpolydactyly type II, 
CC   Cleidocranial dysplasia, Mental retardation, X-linked with isolated 
CC   Growth hormone deficiency, Infantile spasm syndrome, X-linked, myotonic 
CC   dystrophy type 1, myotonic dystrophy type 2. This sequence represents a 
CC   VHH capable of preventing/dissolving amyloid-b aggregates.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 10;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 77
AFQ95035
ID   AFQ95035 standard; protein; 122 AA.
XX
AC   AFQ95035;
XX
DT   26-JUL-2007  (first entry)
XX
DE   Llama heavy chain FC5 variable domain.
XX
KW   FC5; heavy chain variable region; single domain antibody;
KW   blood-brain barrier; cellular transport; drug delivery;
KW   delivery mechanism; cancer; neoplasm.
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /label= CDR1
FT   Region          50..66
FT                   /label= CDR2
FT   Region          99..111
FT                   /label= CDR3
XX
CC PN   WO2007036022-A1.
XX
CC PD   05-APR-2007.
XX
CC PF   15-SEP-2006; 2006WO-CA001528.
XX
PR   27-SEP-2005; 2005US-0720452P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Abulrob A,  Zhang J;
XX
DR   WPI; 2007-476345/46.
DR   N-PSDB; AFQ95038.
XX
CC PT   New subunit comprising antibody, useful for diagnosing and treating brain
CC PT   diseases, e.g. chronic brain diseases such as Alzheimer's disease.
XX

XX
CC   The present invention provides subunits, and multimers of subunits, 
CC   suitable for use in inducing the transport of one or more cargo 
CC   substances into a cell and, in some cases, across a cell. The subunits 
CC   may have a targeting domain such as an antibody or its fragment, a 
CC   multimerization domain such as a verotoxin B-subunit mutant scaffold, and
CC   a cargo molecule such as a drug or imaging agent, which may be directly 
CC   linked to the subunit or may be packaged in a liposome, nanoparticle, or 
CC   the like. In some instances, the targeting domain may have affinity for a
CC   blood-brain barrier (BBB) antigen and may be capable of inducing cell-
CC   mediated transcytosis to facilitate delivery of the cargo molecule across
CC   the BBB. In some instances, the targeting region may have affinity for a 
CC   cancer antigen and may be capable of inducing cell-mediated endocytosis. 
CC   A method of obtaining information useful in the diagnosis or treatment of
CC   a brain disease in a patient comprises administering subunits comprising 
CC   a targeting region having affinity for a BBB antigen, a multimerization 
CC   domain, and a cargo substance including a diagnostic agent. The present 
CC   sequence is that of the variable domain of a llama heavy chain antibody 
CC   (FC5) having affinity for a BBB epitope, and which can be used as a 
CC   targeting agent for cargo molecules. In an embodiment of the invention, 
CC   subunits capable of forming a pentameric complex (P5) comprised of a 
CC   verotoxin B-subunit mutant scaffold and FC5 have been produced (see 
CC   AFQ95036). P5 shows improved efficiency in binding and crossing the BBB 
CC   compared to monomeric FC5.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 10;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 78
AFU68741
ID   AFU68741 standard; protein; 122 AA.
XX
AC   AFU68741;
XX
DT   26-JUL-2007  (first entry)
XX
DE   Anti-EGFR/anti-IGF-IR nanobody SEQ ID NO:36.
XX
KW   therapeutic; prophylaxis; antibody therapy; humanized antibody;
KW   insulin-like growth factor 1 receptor; IGF-IR;
KW   epidermal growth factor receptor; EGFR; heavy chain variable region;
KW   cancer; tumor; inflammation; rheumatoid arthritis; psoriasis; cytostatic;
KW   antirheumatic; antipsoriatic; antiinflammatory; antiarthritic.
XX
OS   Camelidae.
OS   Synthetic.
XX
CC PN   WO2007042289-A2.
XX
CC PD   19-APR-2007.
XX
CC PF   11-OCT-2006; 2006WO-EP009840.
XX
PR   11-OCT-2005; 2005US-0725939P.
XX
CC PA   (ABLY-) ABLYNX NV.
XX
CC PI   Laeremans T,  De Haard H,  Hoogenboom HR;
XX
DR   WPI; 2007-476631/46.
XX
CC PT   New nanobody against insulin growth factor I receptor (IGF-IR) or 
CC PT   epidermal growth factor receptor (EGFR) comprises 4 framework regions and
CC PT   3 complementarity determining regions, useful for treating or preventing 
CC PT   cancer or a tumor.
XX
CC PS   Disclosure; SEQ ID NO 36; 345pp; English.
XX
CC   The invention describes a new nanobody against insulin growth factor I 
CC   receptor (IGF-IR) or epidermal growth factor receptor (EGFR) comprising 4
CC   framework regions and 3 complementarity determining regions, useful for 

CC   polypeptide of less than 15 kDa directed against IGF-IR; a method for 
CC   obtaining a nanobody; a nucleic acid encoding a nanobody or encoding the 
CC   polypeptide; a host cell expressing the nanobody or expressing the 
CC   polypeptide, or comprising the nucleic acid; a composition comprising at 
CC   least one nanobody, polypeptide, and/or at least one nucleic acid; a 
CC   pharmaceutical composition comprising at least one nanobody, polypeptide,
CC   and/or nucleic acid, and optionally at least one pharmaceutical carrier; 
CC   a diagnostic composition comprising at least one nanobody, polypeptide, 
CC   and/or nucleic acid, and optionally at least one imaging agent; and a 
CC   method for the prevention and/or treatment of diseases or disorders 
CC   associated with EGFR and/or IGF-IR comprising administering an amount of 
CC   the nanobody, polypeptide, or pharmaceutical composition. The polypeptide
CC   is able to inhibit IGF-1 interaction with IGF-IR. It also binds IGF-IR. 
CC   The polypeptide is selected from a single domain antibody, a domain 
CC   antibody, a dAb, a VH, a VHH, or a nanobody. The polypeptide comprises at
CC   least one nanobody or comprises at least a polypeptide above, or an EGFR 
CC   or IGF-IR binding part or fragment. It comprises at least two binding 
CC   moieties, where each of the binding moieties is directed against a tumor 
CC   associated antigen or epitope. Each of the binding moieties is directed 
CC   against a different tumor associated antigen, or directed against a 
CC   different epitope on the same tumor associated antigen. At least one of 
CC   the binding moieties is selected from a VH, a VHH, a domain antibody, a 
CC   single domain antibody, a dAb, or a nanobody. Each of the binding 
CC   moieties is a nanobody. The polypeptide comprises at least one nanobody 
CC   against EGFR and at least one nanobody against an EGFR family member 
CC   selected from HER2, HER3, or HER4. It further comprises at least one 
CC   nanobody against IGF-IR. The polypeptide comprises at least two 
CC   nanobodies, where binding of one of the two nanobodies modulates the 
CC   binding by the second of the two nanobodies. Binding by the second of the
CC   two nanobodies is enhanced, reduced, or inhibited. The disease or 
CC   disorder is associated with or characterized by the over-expression of 
CC   EGFR and/or IGF-IR. The nanobody, polypeptide, nucleic acid, or 
CC   pharmaceutical composition is useful in prophylaxis and/or therapy. It 
CC   can be used for treating or preventing cancer, tumors, inflammatory 
CC   disorders, rheumatoid arthritis, psoriasis or hypersecretion of mucus in 
CC   the lungs. This sequence is an anti-EGFR/anti-IGF-IR nanobody comprising 
CC   a sequence allowing it to cross the blood-brain barrier.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 10;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 79
AJH46906
ID   AJH46906 standard; protein; 122 AA.
XX
AC   AJH46906;
XX
DT   29-NOV-2007  (first entry)
XX
DE   FC5 protein.
XX
KW   Therapeutic; diagnostic; prophylaxis; animal disease model; sepsis;
KW   antibacterial; immunosuppressive; cancer; cytostatic; bone resorption;
KW   osteopathic; osteoporosis; cachexia; anabolic; psoriasis; antipsoriatic;
KW   glomerulonephritis; nephrotropic; kaposis sarcoma; anti-hiv; lymphoma;
KW   acquired immune deficiency syndrome; anti-hiv; inflammation;
KW   antiinflammatory; multiple myeloma; renal cell carcinoma; leukemia;
KW   lymphoproliferative disease; prostate tumor; rheumatoid arthritis;
KW   antiarthritic; antirheumatic; arthritis; agammaglobulinemia;
KW   Crohns disease; gastrointestinal-gen.; ulcerative colitis; antiulcer;
KW   systemic lupus erythematosus; multiple sclerosis; neuroprotective;
KW   castlemans disease; gammopathy; myxoma; asthma; antiasthmatic; allergy;
KW   antiallergic; insulin dependent diabetes; antidiabetic;
KW   autoimmune disease; FC5; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5.
XX
OS   Unidentified.
XX
CC PN   WO2007104529-A2.
XX
CC PD   20-SEP-2007.

CC PF   13-MAR-2007; 2007WO-EP002197.
XX
PR   13-MAR-2006; 2006US-0782243P.
PR   01-DEC-2006; 2006US-0872541P.
XX
CC PA   (ABLY-) ABLYNX NV.
XX
CC PI   Kolkman JA,  Hermans G,  Hoogenboom HR;
XX
DR   WPI; 2007-752597/70.
DR   PC:NCBI; gi18087355.
XX
CC PT   New amino acid sequence comprising an immunoglobulin variable domain 
CC PT   directed against IL-6 and that modulates the interaction between IL-6 and
CC PT   IL-6R, useful in preparing a composition for treating or preventing e.g.,
CC PT   cancer.
XX
CC PS   Disclosure; SEQ ID NO 161; 277pp; English.
XX
CC   The present invention relates to amino acid sequences and nanobodies 
CC   (KERE; GLEW; P, R, S 103) comprising or essentially consisting of an 
CC   immunoglobulin variable domain or an antigen binding fragment thereof 
CC   directed against interleukin-6 (IL-6), which modulates the interaction 
CC   between IL-6 and IL-6R. The invention is useful as a diagnostic tool for 
CC   treating and preventing sepsis, various forms of cancer, bone resorption,
CC   osteoporosis, cachexia, psoriasis, mesangial proliferative 
CC   glomerulonephritis, Kaposi's sarcoma, AIDS-related lymphoma, inflammatory
CC   diseases, multiple myeloma disease (MM), renal cell carcinoma (RCC), 
CC   plasma cell leukaemia, lymphoma, B-lymphoproliferative disorder (BLPD), 
CC   prostate cancer, rheumatoid arthritis, systemic onset juvenile idiopathic
CC   arthritis, hypergammaglobulinemia, Crohn's disease, ulcerative colitis, 
CC   systemic lupus erythematosus (SLE), multiple sclerosis, Castleman's 
CC   disease, IgM gammopathy, cardiac myxoma, asthma, allergic asthma and 
CC   autoimmune insulin-dependent diabetes mellitus. IL-6 polypeptides are 
CC   used in animal models for diseases. The present sequence is a FC5 
CC   protein. This sequence modulates the interaction between IL-6 and IL-6R.
CC   
CC   Revised record issued on 13-NOV-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 10;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 80
ARW81733
ID   ARW81733 standard; protein; 122 AA.
XX
AC   ARW81733;
XX
DT   21-AUG-2008  (first entry)
XX
DE   Single-domain brain targeting antibody fragment FC5, SEQ ID NO:36.
XX
KW   protein production; IL-6 receptor; interleukin-6; Interleukin-6 ligand;
KW   therapeutic; prophylactic to disease; sepsis; antimicrobial-gen.;
KW   osteoporosis; endocrine-gen.; osteopathic; cachexia;
KW   nutrition-disorder-gen.; cancer; cytostatic; renal cell carcinoma;
KW   nephrotropic; uropathic; leukemia; hematological-gen.; lymphoma;
KW   immunomodulator; prostate tumor; proliferative glomerulonephritis;
KW   kaposis sarcoma; dermatological; aids related complex; immunostimulant;
KW   inflammatory disease; antiinflammatory; rheumatoid arthritis;
KW   antiarthritic; immunosuppressive; crohns disease; gastrointestinal-gen.;
KW   ulcerative colitis; systemic lupus erythematosus; dermatological;
KW   musculoskeletal-gen.; metabolic-gen.; multiple sclerosis;
KW   neuroprotective; asthma; insulin-dependent diabetes mellitus;
KW   antidiabetic; FC5; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5.
XX
OS   Homo sapiens.
XX
CC PN   WO2008071685-A1.

CC PD   19-JUN-2008.
XX
CC PF   11-DEC-2007; 2007WO-EP063671.
XX
PR   13-DEC-2006; 2006US-0874761P.
XX
CC PA   (ABLY-) ABLYNX NV.
XX
CC PI   Beirnaert EAA,  Kolkman JA,  Hoogenboom HR;
XX
DR   WPI; 2008-J05037/51.
DR   PC:NCBI; gi18087355.
XX
CC PT   New polypeptide directed against the interleukin-6/interleukin-6 receptor
CC PT   (IL-6/IL-6R) complex, useful for treating or preventing disorders or 
CC PT   diseases relating to IL-6 and/or IL-6R, e.g. sepsis, osteoporosis, 
CC PT   cachexia, or psoriasis.
XX
CC PS   Disclosure; SEQ ID NO 36; 154pp; English.
XX
CC   The present invention relates to novel polypeptide directed against the 
CC   interleukin-6/interleukin-6 receptor (IL-6/IL-6R) complex, useful for 
CC   treating or preventing disorders or diseases relating to IL-6 and/or IL-
CC   6R, e.g. sepsis, osteoporosis, cachexia, or psoriasis. The invention also
CC   claims: a nucleic acid encoding the polypeptide; and a method of 
CC   producing a polypeptide. According to the invention the polypeptide, 
CC   nucleic acid, or composition comprising the polypeptide or nucleic acid, 
CC   is useful for the prevention and/or treatment of disorders or diseases 
CC   relating to IL-6 and/or IL-6R includes sepsis, cancer such as renal cell 
CC   carcinoma, plasma cell leukemia, lymphoma, and prostate cancer, bone 
CC   resorption (osteoporosis), cachexia, psoriasis, mesangial proliferative 
CC   glomerulonephritis, Kaposi's sarcoma, AIDS-related lymphoma, inflammatory
CC   diseases and disorder such as rheumatoid arthritis, systemic onset 
CC   juvenile idiopathic arthritis, hypergammaglobulinemia, Crohn's disease, 
CC   ulcerative colitis, systemic lupus erythematosus, multiple sclerosis, 
CC   allergic asthma, and autoimmune insulin-dependent diabetes mellitus. 
CC   According to the invention the method can also be used for the 
CC   preparation of a medicament for the prevention and/or treatment of 
CC   disorders or diseases relating to IL-6 and/or IL-6R (interleukin-6-
CC   receptor). The present sequence is the single-domain brain targeting 
CC   antibody fragment, which is used in the method of the invention for 
CC   treating or preventing disorders or diseases related to IL-6 and/or IL-6R
CC   (interleukin-6/interleukin-6 receptor).
CC   
CC   Revised record issued on 15-JUL-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 12;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 81
AQY70325
ID   AQY70325 standard; protein; 122 AA.
XX
AC   AQY70325;
XX
DT   02-OCT-2008  (first entry)
XX
DE   Single-domain brain targeting antibody fragment FC5 SEQ ID NO:36.
XX
KW   antibody therapy; immune stimulation;
KW   insulin-dependent diabetes mellitus; ulcerative colitis;
KW   systemic lupus erythematosus; sepsis; rheumatoid arthritis;
KW   renal cell carcinoma; psoriasis; prostate tumor;
KW   proliferative glomerulonephritis; osteoporosis; myxoma;
KW   multiple sclerosis; multiple myeloma; lymphoproliferative disease;
KW   lymphoma; leukemia; Kaposis sarcoma; inflammation; gammopathy;
KW   Crohns disease; Castlemans disease; cancer; cachexia; bone resorption;
KW   asthma; arthritis; allergy; aids-related complex; osteopathic;
KW   neuroprotective; nephrotropic; immunosuppressive; gastrointestinal-gen.;
KW   dermatological; cytostatic; antiulcer; antirheumatic; antipsoriatic;

KW   antiarthritic; antiallergic; anabolic; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5.
XX
OS   Homo sapiens.
XX
CC PN   WO2008020079-A1.
XX
CC PD   21-FEB-2008.
XX
CC PF   17-AUG-2007; 2007WO-EP058587.
XX
PR   18-AUG-2006; 2006US-0838904P.
PR   05-DEC-2006; 2006US-0873012P.
PR   16-MAY-2007; 2007US-0938325P.
XX
CC PA   (ABLY-) ABLYNX NV.
XX
CC PI   Kolkman JA,  Beirnaert E;
XX
DR   WPI; 2008-K18275/60.
DR   PC:NCBI; gi18087355.
XX
CC PT   New amino acid sequence directed against and/or specifically binds to 
CC PT   interleukin 6-receptor (IL-6R), useful for treating or preventing 
CC PT   diseases and disorders associated with IL-6R, e.g. sepsis, cancers, 
CC PT   osteoporosis, or psoriasis.
XX
CC PS   Disclosure; SEQ ID NO 36; 358pp; English.
XX
CC   The present invention relates to a novel amino acid sequence that is 
CC   directed against and/or that can specifically bind to interleukin 6-
CC   receptor (IL-6R). The amino acid sequence binds to an epitope of IL-6R, 
CC   so that the interaction between IL-6R and IL-6 is modulated. It also 
CC   competes with IL-6 for binding to the epitope of IL-6R. The epitope is 
CC   located in an extracellular domain of IL-6R, preferably in the 
CC   extracellular D3 domain of IL-6R. The epitope also comprises a fragment 
CC   of the contact residue stretch of the extracellular D3 domain of IL-6R, 
CC   which is involved in the interaction between IL-6 and IL-6R. The amino 
CC   acid sequence also binds to an epitope of IL-6R, so that the interaction 
CC   between the IL-6/IL-6R complex and gp130 is modulated. It further 
CC   competes with gp130 for binding to the epitope of IL-6R. The amino acid 
CC   sequence is a humanized Nanobody. In addition to the binding site for 
CC   binding against IL-6R, the amino acid contains one or more further 
CC   binding sites for binding against other antigens, proteins, or targets. 
CC   The amino acid sequence, Nanobody, compound or construct, or monovalent 
CC   construct is useful for immunotherapy, or for the prevention and/or 
CC   treatment of diseases and disorders associated with IL-6R, IL-6/IL-6R 
CC   complex, signaling pathways, and/or biological functions and responses in
CC   which IL-6 and/or the IL-6/IL-6R complex are involved. It can also be 
CC   used in the preparation of a pharmaceutical composition for prevention 
CC   and/or treatment of diseases and disorders associated with IL-6R, IL-6/IL
CC   -6R complex, signaling pathways, and/or biological functions and 
CC   responses in which IL-6 and/or the IL-6/IL-6R complex are involved. 
CC   Diseases and disorders include sepsis, various forms of cancer, bone 
CC   resorption, osteoporosis, cachexia, psoriasis, mesangial proliferative 
CC   glomerulonephritis, Kaposi's sarcoma, AIDS-related lymphoma, and 
CC   inflammatory diseases. Various forms of cancer are selected from multiple
CC   myeloma disease (MM), renal cell carcinoma (RCC), plasma cell leukemia, 
CC   lymphoma, B-lymphoproliferative disorder (BLPD), or prostate cancer. The 
CC   inflammatory diseases are selected from rheumatoid arthritis, systemic 
CC   onset juvenile idiopathic arthritis, hypergammaglobulinemia, Crohn's 
CC   disease, ulcerative colitis, systemic lupus erythematosus (SLE), multiple
CC   sclerosis, Castleman's disease, IgM gammopathy, cardiac myxoma, asthma, 
CC   allergic asthma, and autoimmune insulin-dependent diabetes mellitus. The 
CC   present sequence is that of the single-domain brain targeting antibody 
CC   fragment FC5.
CC   
CC   Revised record issued on 14-MAR-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 12;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 82
AZH95755
ID   AZH95755 standard; protein; 122 AA.
XX
AC   AZH95755;
XX
DT   04-AUG-2011  (revised)
DT   23-JUN-2011  (first entry)
XX
DE   Antibody-like single chain protein (ASCP)-body protein SEQ:799.
XX
KW   antibody; antibody production; antimicrobial-gen.; antipsoriatic;
KW   bacterial infection; bladder cancer; bone tumor; brain tumor;
KW   breast tumor; cancer; colon tumor; cytostatic; diabetic retinopathy;
KW   fungal infection; glaucoma; hyperproliferation; immunosuppressive;
KW   infection; liver tumor; lung tumor; macular degeneration;
KW   ophthalmological; pancreas tumor; prophylactic to disease;
KW   prostate tumor; protein production; protein therapy; psoriasis;
KW   renal tumor; retinopathy of prematurity; rheumatism; skin cancer;
KW   therapeutic; vasotropic; viral infection; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5.
XX
OS   Camelidae.
XX
FH   Key             Location/Qualifiers
FT   Region          14..17
FT                   /note= "Bottomside Binding Region (BBR)"
FT   Region          26..33
FT                   /note= "Complementarity determining region (CDR)"
FT   Region          40..45
FT                   /note= "Bottomside Binding Region (BBR)"
FT   Region          50..58
FT                   /note= "Complementarity determining region (CDR)"
FT   Region          61..67
FT                   /note= "Bottomside Binding Region (BBR)"
FT   Region          84..92
FT                   /note= "Bottomside Binding Region (BBR)"
XX
CC PN   WO2011051327-A2.
XX
CC PD   05-MAY-2011.
XX
CC PF   27-OCT-2010; 2010WO-EP066243.
XX
PR   30-OCT-2009; 2009US-0256638P.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Loew A;
XX
DR   WPI; 2011-E79500/32.
DR   PC:NCBI; gi18087355.
XX
CC PT   New antibody-like single chain protein (ASCP)-body comprises a bottomside
CC PT   epitope binding domain comprising Bottomside Binding Region, useful in a 
CC PT   composition for treating or preventing, e.g. cancer and angiogenesis-
CC PT   associated diseases.
XX
CC PS   Disclosure; SEQ ID NO 799; 112pp; English.
XX
CC   The present invention relates to a novel antibody-like single chain 
CC   protein (ASCP)-body useful in a composition for treating or preventing, 
CC   e.g. cancer and angiogenesis-associated diseases. The antibody-like 
CC   single chain protein (ASCP)-body comprises: a bottomside epitope binding 
CC   domain comprising Bottomside Binding Region (BBR)1, BBR2, BBR3, and BBR4.
CC   The ASCP-body is used in a pharmaceutical composition for the treatment 
CC   or prevention of diseases comprising hyperproliferative diseases or 
CC   cancer (e.g. bladder, bone, brain, breast, colon, kidney, liver, lung, 
CC   pancreatic, prostate, or skin cancer), angiogenesis-associated diseases 
CC   (e.g. chronic articular rheumatism, psoriasis, diabetic retinopathy, 
CC   macular degeneration, neovascular glaucoma, and retrolental fibroplasia),
CC   and infections (e.g. fungal, bacterial, and viral). The molecule is 
CC   capable of specific binding to a desired target with high affinity and 
CC   specificity. The present sequence represents an antibody-like single 
CC   chain protein (ASCP)-body protein used in the therapeutic purpose 
CC   mentioned in the current invention.
CC   
CC   Revised record issued on 25-JUL-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 18;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;


              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||
Db          2 VQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFYS 61

Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


RESULT 83
AZN72382
ID   AZN72382 standard; protein; 122 AA.
XX
AC   AZN72382;
XX
DT   24-NOV-2011  (first entry)
XX
DE   TMEM30A binding antibody sequence, SEQ ID: 4.
XX
KW   TMEM30A; Transmembrane protein 30A; analgesic; antibody; anticonvulsant;
KW   epilepsy; heavy chain; pain; prophylactic to disease; therapeutic;
KW   BOND_PC; immunoglobulin heavy chain variable domain FC5.
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /label= Complementarity_determining_region_(CDR)_1
FT                   /note= "This region corresponds to AZN72379"
FT   Region          50..66
FT                   /label= Complementarity_determining_region_(CDR)_2
FT                   /note= "This region corresponds to AZN72380"
FT   Region          99..111
FT                   /label= Complementarity_determining_region_(CDR)_3
FT                   /note= "This region corresponds to AZN72381"
XX
CC PN   WO2011127580-A1.
XX
CC PD   20-OCT-2011.
XX
CC PF   13-APR-2011; 2011WO-CA000416.
XX
PR   14-APR-2010; 2010US-0324036P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Stanimirovic D,  Abulrob A,  Brunette E,  Caram-Salas N;
XX
DR   WPI; 2011-N04768/71.
DR   PC:NCBI; gi18087355.
XX
CC PT   New compound comprises an antibody or fragment capable of transmigrating 
CC PT   across the blood brain barrier and an analgesic peptide, useful for 
CC PT   treating pain, and for preventing or treating epileptic seizures.
XX
CC PS   Claim 5; SEQ ID NO 4; 52pp; English.
XX
CC   The present invention relates to a compound comprising an antibody or its
CC   fragment capable of transmigrating across the blood brain barrier (BBB) 
CC   and an analgesic peptide. The present invention provides: (1) a method 
CC   for treating pain, comprising administering the compound or a composition
CC   comprising the compound; and (2) a method for preventing or treating 
CC   epileptic seizures, comprising administering the compound or the 
CC   composition, where the analgesic peptide has anti-epileptogenic activity.
CC   The compound and the composition are useful for treating pain, where the 
CC   pain is associated with arthritis, post-operative pain, cancer-related 
CC   pain, HIV-related pain, or neuropathic pain syndromes and for preventing 
CC   or treating epileptic seizures. The compound and the composition are 
CC   highly efficient and effective in treating pain and in delivering 
CC   peptides to the brain. The present sequence is an antibody binding to 
CC   transmembrane protein 30A (TMEM30A), used in the compound of the 
CC   invention.
CC   
CC   Revised record issued on 17-NOV-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             92.2%;  Score 559;  DB 18;  Length 122;
  Best Local Similarity   88.4%;  
  Matches  107;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          2 VQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFYS 61
              |||  ||||||| |||||||||||||||||||||| ||||||  | ||||||||||||||


Qy         62 NSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTVS 121
              |||||||||||||:||| |||||||: |||| ||||||||||||||||||||:|| ||||
Db         62 NSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTVS 121

Qy        122 S 122
              |
Db        122 S 122


SEQ ID NO:1 (CDR1)
ABG31225
ID   ABG31225 standard; peptide; 10 AA.
XX
AC   ABG31225;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR1/H1 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 29; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR1/H1 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 57;  DB 2;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db          1 GFKITHYTMG 10
SEQ ID NO:2 (CDR2)
ABG31228
ID   ABG31228 standard; peptide; 17 AA.
XX
AC   ABG31228;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR2 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 30; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR2 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 96;  DB 2;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17

SEQ ID NO:3 (CDR3)
ABG31230
ID   ABG31230 standard; peptide; 13 AA.
XX
AC   ABG31230;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR3 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 31; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR3 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 66;  DB 2;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13

SEQ ID NO:40 (Fc)
BFM87774
ID   BFM87774 standard; protein; 414 AA.

AC   BFM87774;
XX
DT   20-SEP-2018  (first entry)
XX
DE   FC5-H3-L-ABP (GG-G)-L-hFc1x7 fusion protein, SEQ ID 48.
XX
KW   Abeta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   antibody therapy; beta-amyloid; fusion protein; neuroprotective;
KW   nootropic; protein therapy; therapeutic; toxin.
XX
OS   Camelus sp.
OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 19; SEQ ID NO 48; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a fusion protein comprising humanized antibody FC5-H3, human 
CC   immunoglobulin Fc1x7, linker peptide and beta-amyloid binding protein ABP
CC   (GG-G), useful in a compound for treating or ameliorating symptoms of 
CC   Alzheimer's disease in a patient.
XX
SQ   Sequence 414 AA;

  Query Match             100.0%;  Score 1257;  DB 26;  Length 414;
  Best Local Similarity   100.0%;  
  Matches  232;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPEVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPEVK 242

Qy         61 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 302

Qy        121 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 362

Qy        181 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 414

AAM50246
ID   AAM50246 standard; protein; 235 AA.
XX
AC   AAM50246;
XX
DT   21-JAN-2002  (first entry)
XX
DE   Human IgG1 Fc region.
XX
KW   IgG1; immunoglobulin; antibody; Fc; human;

KW   antiinflammatory; antiarthritic; cytostatic; immunosuppressive;
KW   nootropic; neuroprotective; haemostatic; cerebroprotective;
KW   anticonvulsant; osteopathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..8
FT                   /note= "synthetic peptide"
FT   Protein         9..235
FT                   /note= "IgG1 Fc"
XX
CC PN   US6294170-B1.
XX
CC PD   25-SEP-2001.
XX
CC PF   07-AUG-1998;   98US-00131247.
XX
PR   08-AUG-1997;   97US-0055185P.
XX
CC PA   (AMGE-) AMGEN INC.
XX
CC PI   Boone TC,  Hershenson S,  Bevilacqua MP,  Collins DS;
XX
DR   WPI; 2001-647259/74.
DR   N-PSDB; AAI70515.
XX
CC PT   New fusion proteins comprising an interleukin-1 receptor antagonist 
CC PT   useful for e.g. treating multiple sclerosis, leukemia, inflammatory 
CC PT   diseases, such as rheumatoid arthritis, osteoarthritis, or inflammatory 
CC PT   bowel disease.
XX
CC PS   Example 6; Col 53-54; 54pp; English.
XX
CC   The present sequence is that of the Fc region of human IgG1, with 8 extra
CC   amino acids at the N-terminus. The IgG1 Fc was utilised in 2 fusion 
CC   proteins of the invention (see AAM50247 and AAM50248) also comprising the
CC   human interleukin-1 receptor antagonist (IL-1ra). These were expressed in
CC   Escherichia coli transformants. IL-1ra acts as a natural inhibitor of IL-
CC   1. It is a potential agent for use in the treatment of IL-1-mediated 
CC   diseases, but has a relatively short half-life. To overcome this problem,
CC   the invention provides fusion proteins of human recombinant IL-1ra (or an
CC   inhibitory fragment) with the constant domain of a human immunoglobulin 
CC   heavy or light chain, such as the IgG1 Fc region. IL-1-mediated 
CC   inflammatory diseases that may be treated with the fusion protein include
CC   acute pancreatitis, ALS, Alzheimer's disease, cachexia, anorexia, asthma,
CC   atherosclerosis, chronic fatigue syndrome, fever, diabetes, 
CC   glomerulonephritis, graft versus host rejection, haemorrhagic shock, 
CC   hyperalgesia, inflammatory bowel disease, inflammatory conditions of the 
CC   joint, including osteoarthritis, psoriatic arthritis and rheumatoid 
CC   arthritis, ischaemic injury, lung diseases, multiple myeloma, multiple 
CC   sclerosis, myelogenous and other leukaemia, myopathy, osteoporosis, 
CC   Parkinson's disease, pain, pre-term labour, psoriasis, reperfusion 
CC   injury, septic shock, the side effects of radiotherapy, temporal 
CC   mandibular joint disease, tumour metastasis, and inflammatory conditions 
CC   resulting from strain, sprain, cartilage damage, trauma, orthopaedic 
CC   surgery, infection or other disease processes
XX
SQ   Sequence 235 AA;

  Query Match             99.4%;  Score 1250;  DB 2;  Length 235;
  Best Local Similarity   99.6%;  
  Matches  231;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPEVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db          3 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVK 62

Qy         61 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 122

Qy        121 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 182

Qy        181 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 234




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 13, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649